           Case: 1:19-cv-00395 Document #: 61-2 Filed: 11/26/19 Page 1 of 5 PageID #:469



Mehringer v. Village of Bloomingdale, Not Reported in F.Supp.2d (2002)
2002 WL 1888364
                                                                       Civil Rights Act of 1964, § 701 et seq., as
                     2002 WL 1888364                                   amended,       42 U.S.C.A. § 2000e et seq.
       Only the Westlaw citation is currently available.
                United States District Court,
               N.D. Illinois, Eastern Division.                  [2]   Civil Rights
                                                                            Scope of Administrative Proceedings; Like
             Sherry MEHRINGER, Plaintiff,
                                                                       or Related Claims
                         v.
                                                                       Former employee's Equal Employment
        VILLAGE OF BLOOMINGDALE Defendant.
                                                                       Opportunity Commission (EEOC) complaint
                           No. 00 C 7095.                              sufficiently   alleged     Title   VII   sexual
                                  |                                    discrimination; by alleging that she was
                           Aug. 14, 2002.                              female, performed her job satisfactorily, was
                                                                       constructively discharged, and was treated
Synopsis                                                               differently than a similarly situated employee,
Former employee filed action against former employer                   her charge sufficiently alleged four elements of
pursuant to Title VII alleging hostile environment sexual              the McDonnell Douglas test. Civil Rights Act of
harassment, sexual discrimination, retaliation, and breach
                                                                       1964, § 701 et seq., as amended,    42 U.S.C.A.
of contract under state law. Former employer filed motion
                                                                       § 2000e et seq.
to dismiss. The District Court, Manning, J., held that: (1)
former employee sufficiently alleged prima facie case of               1 Cases that cite this headnote
Title VII sexual discrimination; (2) former employee's Equal
Employment Opportunity Commission (EEOC) complaint
                                                                 [3]   Civil Rights
sufficiently alleged Title VII sexual discrimination; (3) even
                                                                            Scope of Administrative Proceedings; Like
if former employee did not specifically allege Title VII sex
                                                                       or Related Claims
discrimination in the EEOC charge, claim fell within scope
of EEOC charge; and (4) former employee alleged sufficient             Even if former employee did not specifically
facts to establish retaliation claim against former employer.          allege Title VII sex discrimination in the
                                                                       Equal Employment Opportunity Commission
Motion to dismiss denied.                                              (EEOC) charge, claim fell within scope of
                                                                       EEOC charge; in her EEOC charge, former
                                                                       employee marked boxes for sex discrimination,
                                                                       retaliation, and sexual harassment and included
 West Headnotes (5)                                                    descriptions, like “treating me differently,” and
                                                                       former employee's allegations in her EEOC
 [1]       Civil Rights                                                charge and complaint had factual relationship
                Pleading                                               in that they both involved same individuals and
                                                                       conduct, namely harassment by male employee
           Former employee's complaint, though somewhat
                                                                       followed by retaliation and disparate treatment
           vague, sufficiently alleged prima facie case
                                                                       by male employee. Civil Rights Act of 1964, §
           of Title VII sexual discrimination against her
           former employer; former employee alleged that               701 et seq., as amended,    42 U.S.C.A. § 2000e
           she “was treated differently than her male                  et seq.
           counterparts” and was “subjected to disparate
                                                                       1 Cases that cite this headnote
           treatment from managers, supervisors, agents,
           and/or employees than male employee at issue.
                                                                 [4]   Civil Rights



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
        Case: 1:19-cv-00395 Document #: 61-2 Filed: 11/26/19 Page 2 of 5 PageID #:470



Mehringer v. Village of Bloomingdale, Not Reported in F.Supp.2d (2002)
2002 WL 1888364
              Discrimination in General                          During Mehringer's employment with Bloomingdale, a
        Because discrimination and retaliation are two           male co-employee allegedly subjected her to unwelcome
        distinct wrongs, a plaintiff is permitted to pursue      and frequent sexual advances, offensive conduct, and
        both claims.                                             inappropriate gestures and comments. This conduct allegedly
                                                                 interfered with Mehringer's work performance and seriously
        1 Cases that cite this headnote                          affected her physical and psychological well-being. After
                                                                 complaining to Bloomingdale about the alleged harassment,
                                                                 Mehringer was allegedly subjected to disparate treatment
 [5]    Civil Rights
                                                                 from managers, supervisors, agents, and/or employees of
             Pleading
                                                                 Bloomingdale. She allegedly received a negative annual
        Former employee alleged sufficient facts to
                                                                 review due to her complaints, while the alleged male harasser
        establish a discrimination and retaliation claim
                                                                 was not adversely affected, and in fact was given a promotion
        against former employer under Title VII, and
                                                                 and pay increase. Mehringer left her position on March
        thus her disparate treatment claim was not a
                                                                 10, 2000, allegedly because she was unable to endure
        simple “regurgitation” of her retaliation claim.
                                                                 the male employee's continuing harassment, and because
        Civil Rights Act of 1964, § 701 et seq., as
                                                                 Bloomingdale had not responded to her repeated complaints.
        amended,      42 U.S.C.A. § 2000e et seq.;
        Fed.Rules Civ.Proc.Rule 8(a), 28 U.S.C.A.                On September 18, 2001, this Court denied Bloomingdale's
                                                                 Motion to Dismiss Counts I and II, but granted the Motion
                                                                 as to Count III. Mehringer then amended her complaint
                                                                 adding a charge of sexual harassment (Count IV) based on
                                                                 the alleged disparate treatment to which she was subjected
                                                                 after complaining of the alleged harassment. In response,
                                                                 Bloomingdale has filed the instant Motion to Dismiss Count
              MEMORANDUM AND ORDER
                                                                 IV.
MANNING, J.

 *1 Plaintiff Sherry Mehringer brought this action against
                                                                                 STANDARD OF REVIEW
Defendant Village of Bloomingdale (“Bloomingdale”)
pursuant to Title VII of the Civil Rights Act of 1964, 42        In ruling on a motion to dismiss pursuant to Rule 12(b)(6),
U.S.C. § 2000 et seq. (Counts I and II), alleging hostile        the court must accept as true all well-pled allegations in the
environment sexual harassment and retaliation, and breach        complaint, and draw all reasonable inferences in favor of
of contract under state law (Count III). On October 3, 2001,
after this Court dismissed Count III, Mehringer amended          the plaintiff.   Antonelli v. Sheehan, 81 F.3d 1422, 1427
her complaint adding Count IV in which she alleged sexual        (7th Cir.1996). Dismissal is only appropriate when it appears
discrimination, specifically disparate treatment, in violation   beyond doubt that no relief could be granted under any set
of Title VII. The instant matter comes before this Court on      of facts proven consistent with the allegations.     Conley v.
Bloomingdale's Motion to Dismiss Count IV of Mehringer's         Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957).
Amended Complaint, pursuant to Federal Rules of Civil            A motion to dismiss does not test whether the plaintiff will
Procedure 12(b)(6). For the reasons that follow, the Motion to   prevail on the merits, but instead on whether she has properly
Dismiss Count IV is DENIED.
                                                                 stated a claim.    Scheuer v. Rhodes, 416 U.S. 232, 236, 94
                                                                 S.Ct. 1683, 40 L.Ed.2d 90 (1974). However, the complaint
                                                                 must state either direct or inferential allegations concerning
                     BACKGROUND 1                                all material elements necessary to recover under the chosen
                                                                 legal theory. Glatt v. Chicago Park Dist., 847 F.Supp. 101,
                                                                 103 (N.D.Ill.1994).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
         Case: 1:19-cv-00395 Document #: 61-2 Filed: 11/26/19 Page 3 of 5 PageID #:471



Mehringer v. Village of Bloomingdale, Not Reported in F.Supp.2d (2002)
2002 WL 1888364
                                                                   [1] In the case at bar, Mehringer alleges that she “was treated
                                                                  differently than her male counterparts” and was “subjected to
                                                                  disparate treatment from managers, supervisors, agents, and/
                         ANALYSIS
                                                                  or employees ... than the male employee at issue. (Pl's Am.
 *2 Bloomingdale contends that this Court should dismiss          Compl. ¶ 16, 42). While these statements are somewhat vague
Count IV because: (I) Mehringer has failed to sufficiently        and do not specifically allege how she is similarly situated
allege a prima facie case of sexual discrimination; (II)          to the male employee, Federal Rule of Civil Procedure 8(a)
Mehringer's claim fails to fall within the scope of her EEOC      requires only a “short and plain statement of the claim,”
complaint; and (III) Count IV is duplicative of Count II. The     that gives the defendant “fair notice” of the nature of the
Court will address each of these contentions in turn.             claim. Consequently, because the Court must consider all
                                                                  of Mehringer's allegations as true and make all reasonable
                                                                  inferences in her favor,    Pickrel v. City of Springfield,
I. Prima Facie Case of Sexual Discrimination
                                                                  45 F.3d 1115, 1118 (7th Cir.1995), this Court finds that
Title VII makes it unlawful to “discriminate against
                                                                  Mehringer has fulfilled her burden by identifying the male
any individual with respect to his compensation, terms,
                                                                  employee at issue and alleging that her “male counterparts”
conditions, or privileges of employment because of such
individual's race, color, religion, sex, or national origin.”     were treated differently. See       Russell, 243 F.3d at 342
                                                                  (finding sufficient evidence for prima facie case of sexual
   42 U.S.C. § 2000e-2(a)(1). A plaintiff may directly or
                                                                  discrimination when female plaintiff identified one other
indirectly establish a discrimination claim.   Oest v. Illinois   similarly situated male employee, who was treated differently
Dept. of Corrections, 240 F.3d 605, 611 (7th Cir.2001). Under     after making similar time sheet error as plaintiff). Therefore,
the indirect method articulated in      McDonnell Douglas         this Court finds that Mehringer has sufficiently pled a prima
Corp. v. Green, 411 U.S. 792, 802-05, 93 S.Ct. 1817, 36           facie case of Title VII sexual discrimination.
L.Ed.2d 668 (1973), a plaintiff must show: (1) she belongs to
a protected class; (2) she performed her job in a satisfactory
                                                                  II. Scope of the EEOC Complaint
manner; (3) she was subjected to an adverse employment
                                                                   *3 Bloomingdale also contends that the sex discrimination
action; and (4) similarly situated employees were treated
                                                                  allegations in Count IV fall outside the scope of Mehringer's
more favorably. Id.; See also     Russell v. Bd. of Trs. of the   Equal Employment Opportunity Commission (“EEOC”)
Univ. of Illinois, 243 F.3d 336, 341 (7th Cir.2001). Once she     complaint. As a general rule, a plaintiff may only include
has done so, the burden shifts to the defendant to put forth      claims in her judicial complaint that were included in the
a legitimate, non-discriminatory reason for the challenged
                                                                  EEOC complaint. Cheek v. W. and S. Life Ins. Co., 31 F.3d
action. Russell, 243 F.3d at 341. If the defendant meets this     497, 500 (7th Cir.1994). This rule serves the dual purpose of
burden, the burden then shifts back to the plaintiff to show      allowing the EEOC and the employer an opportunity to settle
that the articulated reason is pretextual. Id.                    the dispute and to give the employer warning of the conduct
                                                                  about which the employee is aggrieved. Id. The rule is not
Here, Bloomingdale does not challenge the sufficiency of
                                                                  jurisdictional, Zipes v. Trans World Airlines, Inc., 455 U.S.
the first three prongs, but contends that Mehringer has failed
                                                                  385, 392, 102 S.Ct. 1127, 71 L.Ed.2d 234 (1982), and must be
to properly allege that the male employee, about whom
Mehringer complained and who was promoted and given a             raised by the defendant as an affirmative defense.     Cheek,
pay raise, is a similarly situated employee. To be “similarly     31 F.3d at 500.
situated”, the employees do not need to be completely
identical, but must be “substantially similar” and hold the       Mehringer contends that Bloomingdale waived this defense
                                                                  by answering the allegations in the Original Complaint and
same or equivalent positions.      Radue v. Kimberly-Clark
                                                                  failing to bring a motion to dismiss alleging failure to
Corp., 219 F.3d 612, 618 (7th Cir.2000).
                                                                  exhaust administrative remedies. However, as Bloomingdale
                                                                  correctly points out in its Reply Brief, the Original Complaint


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            3
        Case: 1:19-cv-00395 Document #: 61-2 Filed: 11/26/19 Page 4 of 5 PageID #:472



Mehringer v. Village of Bloomingdale, Not Reported in F.Supp.2d (2002)
2002 WL 1888364
did not allege a claim of disparate treatment, but only          discrimination. While simply checking the box for sexual
hostile environment sexual harassment and retaliation. The       discrimination will not then allow all types of sexual
Amended Complaint was the first opportunity Bloomingdale
                                                                 discrimination charges in a federal complaint, Cf.  Vela
had to respond to the disparate treatment charge, and thus
                                                                 v. Vill. of Sauk Vill., 218 F.3d 661, 664 (7th Cir.2000)
it did not waive its affirmative defense of failure to exhaust
                                                                 (stating that simply checking sex discrimination box did
administrative remedies. Cf.    Pafford v. Herman, 148 F.3d      not allow sexual harassment claim because EEOC charge
658, 670 (7th Cir.1998) (finding that defendant waived           only complained of disparate treatment, a wholly diverse
its affirmative defense after plaintiff alleged retaliation in
                                                                 claim from harassment);      Auston v. Schubnell, 116 F.3d
original, first, second, and third amended complaint and
                                                                 251, 254 (7th Cir.1997) (finding retaliation claim not within
defendant never once raised issue of exhaustion).
                                                                 scope of EEOC charge because retaliation box not marked
                                                                 and no mention of retaliation made in factual statement),
For a claim to fall within the scope of an EEOC charge and be
                                                                 Mehringer's allegations in her EEOC charge and complaint
allowed in a Title VII complaint, the claim must be “like or
                                                                 do have a factual relationship in that they both involve the
reasonably related” to the allegations in the EEOC charge or
                                                                 same individuals and conduct, namely the harassment by
reasonably be expected to grow out of an EEOC investigation.
                                                                 the male employee followed by retaliation and disparate
   Jenkins v. Blue Cross Mut. Hosp. Ins., Inc., 538 F.2d 164,
                                                                 treatment by Bloomingdale. Cf.     Cheek v. Peabody Coal
167 (7th Cir.1976). The charge and the complaint “must, at
                                                                 Co., 97 F.3d 200, 202-03 (7th Cir.1996) (finding that
minimum, describe the same conduct and implicate the same
                                                                 harassment claim and disparate treatment claim in regards
individuals.” Cheek, 31 F.3d at 501 (emphasis in original).      to job training and placement were both unrelated to EEOC
Because EEOC charges are completed by laypersons and not         charge challenging only disparate treatment in regards to
lawyers, plaintiffs are given significant leeway and are not
                                                                 medical leave policy);    Cheek, 31 F.3d at 501 (finding that
required to allege each and every fact that forms the basis
                                                                 complaints of sex discrimination in regards to transfer did
of their claims.     Id. at 500. Title VII should be broadly     not relate to EEOC complaints of sex discrimination alleging
construed to further its remedial purpose of “protecting those   intimidation and forced payments to clients because of lack
                                                                 of factual relationship).
who cannot protect themselves .”     Jenkins, 538 F.2d at 168.

                                                                 It would also be reasonable to believe that an EEOC
 [2] In the present case, looking at Mehringer's EEOC charge
                                                                 investigation into the harassment and retaliation charges
and drawing all reasonable inferences in her favor, as is
                                                                 would grow into an investigation into disparate treatment.
required, the Court finds that her charge appears to include a
charge of sex discrimination. 2 By alleging that she is female      Jenkins, 538 F.2d at 169 (finding statement about being
(a protected class), performed her job satisfactorily, was       “leader of the girls” in EEOC charge sufficient to allow
                                                                 sexual discrimination claims to fall within the scope of
constructively discharged, Vitug v. Multistate Tax Comm'n,       the charge even though only race box marked on charge
88 F.3d 506, 517 (7th Cir.1996) (stating that constructive       because EEOC investigation would have uncovered sexual
discharge is adverse employment action and creates a             discrimination). It is true that this second prong is hard to
cognizable Title VII claim), and was treated differently than
a similarly situated employee, her charge sufficiently alleges   apply and requires speculation,     Cheek, 31 F.3d at 500,
the four elements of the McDonnell Douglas test.                 but this Court is required to make all reasonable inferences
                                                                 in favor of Mehringer. By allowing Mehringer's claim for
 *4 [3] Moreover, even if sex discrimination is not              disparate treatment to go forward, the Court would be
specifically stated in the EEOC charge, the claim falls          furthering the broad, remedial purposes of Title VII, while
within the scope of the EEOC charge. In her EEOC                 still affording Bloomingdale proper notice of her claims
charge, Mehringer marked the boxes for sex discrimination,       and allowing potential settlement between the EEOC and
retaliation, and sexual harassment and included descriptions,    Bloomingdale. Therefore, this Court finds that Mehringer's
like “treating me differently,” that allude to sexual


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         4
         Case: 1:19-cv-00395 Document #: 61-2 Filed: 11/26/19 Page 5 of 5 PageID #:473



Mehringer v. Village of Bloomingdale, Not Reported in F.Supp.2d (2002)
2002 WL 1888364
                                                              protects people from discrimination and harassment, but
sexual discrimination claim falls within the scope of her
                                                              also from retaliation for complaining about discrimination).
EEOC charge.
                                                              Consequently, given the liberal pleading requirements of Rule
                                                              8(a) and the requirement to construe pleadings to achieve
III. Redundancy of Disparate Treatment Claim                  substantial justice, this Court finds that it is possible that there
 [4]    [5] Bloomingdale further contends that Count IV are sufficient facts to establish a discrimination and retaliation
should be dismissed because the allegations set forth therein claim, and therefore, Count IV is not a simple “regurgitation”
are redundant to those made in Count II. Retaliation and      of Count II.
discrimination are distinct wrongs and involve different
questions of intent. See, e.g., Nair v. Bank of Am. Illinois,
991 F.Supp. 940, 953-55 (N.D.Ill.1997). Retaliation is action                                CONCLUSION
taken to lash out at an employee for engaging in a protected
activity while discrimination shows a general animosity for            *5 For the foregoing reasons, Defendant's Bloomingdale's
                                                                      Motion to Dismiss Count IV [28-1] is DENIED. It is so
a particular race.    Id. at 954. Title VII also distinguishes        ordered.
between the two wrongs.        42 U.S.C. § 2000e-2 (defining
sex discrimination); 42 U.S.C. § 2000 e-3 (defining unlawful
retaliation). Therefore, because discrimination and retaliation       All Citations
are two distinct wrongs, a plaintiff is permitted to pursue
                                                                      Not Reported in F.Supp.2d, 2002 WL 1888364
both claims. See   Spearman v. Ford Motor Co., 231 F.3d
1080, 1086 (7th Cir.2000) (stating that Title VII not only


Footnotes
1      The facts set forth in this background section are taken from Mehringer's Amended Complaint and only relate to the
       instant motion. The complete background facts are set forth in this Court's Memorandum and Order dated September
       18, 2001, and will not be restated here.
2      Documents attached to a motion to dismiss are considered part of the pleadings if they are referred to in the plaintiff's

       complaint and are central to her claims.      Venture Assocs. Corp. v. Zenith Data Systems Corp., 987 F.2d 429, 431
       (7th Cir.1993).


End of Document                                                   © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
